—In an action to recover damages for medical malpractice, the defendant appeals from an order of the Supreme Court, Nassau County (Kohn, J.), entered October 20, 1992, which, after a hearing, (1) granted the plaintiff’s motion to dismiss the defendant’s affirmative defense asserting the Statute of Limitations as a bar to the action, and (2) denied his cross motion for summary judgment dismissing the complaint on that ground.
Ordered that the order is affirmed, with costs, for reasons stated by Justice Kohn in his decision at the Supreme Court. O’Brien, Copertino and Florio, JJ., concur.